The election of Josiah Pomroy, returned a member from the town of Gill, was controverted by Benjamin Brainard and others, for the reason stated in the case of East Bridgewater abovementioned. The committee on elections made a report thereon as follows:—
“ A meeting for the choice of representatives was duly holden in said town, on the second Monday of November last, at which meeting, after a number of unsuccessful ballotings for a representative, the town voted not to be represented. Afterwards another meeting was warned, and held on the fourth Monday of said month of November, at which last meeting Mr. Pomroy was chosen.
The committee are of opinion, that the second meeting was constitutional, and that said Pomroy is entitled to a seat.”
The report was agreed to.2
[The only difference, between this and the East Bridgewater case, is, that in this it does not appear whether the selectmen called the second meeting of their own authority, or, at the request of ten or more of the freeholders, as in that case.]

 Same, 125, 167.